ALDISERT, Circuit Judge,
dissenting.
I totally disagree with the majority.
I would conclude that the Pennsylvania legislature has conferred the necessary legal interest upon the District Attorney of Philadelphia to intervene in these proceedings, that the district court abused its discretion in not permitting intervention, that only the portion of the consent decree entered by the district court pertaining to the release of certain pretrial detainees be vacated and that the stay previously entered by this court remain in effect until the District Attorney has had the full opportunity to participate in the district court proceedings as an intervenor. Accordingly, I dissent.
I.
In the scheme of things, it is comfortable and tidy to take the position adopted by my colleagues of the majority. That position does not upset any procedural apple carts. It does not disturb any component of a very delicate consent decree, an agreement ultimately fashioned by a skillful, innovative and extremely patient district judge who labored for nine long years to summon warring factions to the settlement table, to compel them to negotiate in good faith and to painstakingly bring about a long-range, complicated, albeit partial, cure to the fulminating cancer of urban prison overcrowding.
The disease is not limited to Philadelphia. The problem is nationwide. The solutions have not come forth voluntarily; they have emanated from scores of lawsuits such as this, where inmates have charged that contemporary jail and prison conditions violate the protections of the Eighth Amendment made applicable to the states through the Fourteenth. The normal political processes that allocate finances to public functions in cash-poor municipalities have been unable to solve the problem. The brute fact is that there are no political action committees espousing the cause of those who are incarcerated and no groundswell of public opinion demanding that substantial public funds be committed to improving the physical well-being of those accused of violating society’s rules.
Consequently, federal district judges have been anointed as political power brokers to perform the legislative and executive responsibilities normally entrusted to municipal, county and state office holders. What these state and local officials have refused to do voluntarily, they ultimately agree to do, at least to some extent, as the result of the wheedling and cajoling of the judges who constantly hold over their heads a Sword of Damocles. It is a sword feared by the inmates and public officials alike: The inmates fear that the court will find no constitutional violation; the public officials fear that a post-litigation decree will cost more to implement than one achieved through settlement. Thus, in recent years, the courts have formed an extensive body of prison confinement jurisprudence, essentially constructed from consent decrees.
The success of these decrees has been limited by their level of public acceptance. Forming the agreements has been “only half the fun”; implementing them through higher taxes or by constricting other public services can lead to serious political problems. Thus, although the solution has been achieved by consent of the parties, rather than by post-trial decree, it is critical that the general public believe that the parties have considered the public’s diverse interests, at least those represented by elected officials, in hammering out the agreement. When this does not take place, the agreement is suspect.
From a political science standpoint, public opinion poses a serious threat to the vigorous effort by the inmates and city officials to exclude the District Attorney from participating in an agreement providing for the release of a substantial number of pretrial detainees, especially in view of the undisputed fact that such release will result in a substantial, if not formidable, number of defendants failing to appear at trial. Given the gravity of this concern, the anxiety expressed by the District Attorney cannot be considered illegitimate. To exclude the District Attorney as a full-*226fledged partner in the settlement dialogue is to threaten the eventual public acceptance of this consent decree.
The defendant city officials in this case robustly declare that the District Attorney has no role in this litigation because the interests of Philadelphia’s citizens in public safety and effective criminal justice are adequately protected by the present parties. Counsel insisted at oral argument that city officials had fully considered and defended these interests in the suit and had not agreed to this decree merely for reasons of fiscal expedience. Tr. at 67-71. These abundant assurances call to mind the words of Shakespeare: “The lady doth protest too much, methinks.”1 Exclusion of the District Attorney can only serve to diminish public confidence in the consent decree.
Even worse, should a pretrial defendant released under the plan commit some terrible crime, the public fallout would be nuclear. I raise the specter of another Willie Horton-type incident with some trepidation, because this argument may seem to appeal to unreason and prejudice. But we cannot disallow the possibility that such an event would undermine public acceptance of the consent decree, which, as stated above, is critical to the effective functioning of judi■cially brokered agreements of this type.
Thus, from the standpoint of the Philadelphia public’s ultimate acceptance of the consent decree, I believe that the parties to the agreement, and especially the district court, erred grievously in opposing and denying the limited intervention sought by the District Attorney in these proceedings.
I readily admit that political science concepts are not sufficient to control the outcome of this case. Legal precepts must and should control. Because this case is but another increment to the growing body of prison-capacity jurisprudence concocted by consent decrees, however, I deem these observations important, particularly because experience informs us that this is not the last that this court will hear of the consent decree entered in this case. And even casual research produces numerous citations to other consent decree cases that have occupied our repeated attention.
Turning now to the legal precepts that should govern this case, I conclude that the issue is not even close. The district court erred as a matter of law in thumbing its nose at the Pennsylvania legislature.
II.
This is merely a case of statutory (or rule) construction. We are required to decide whether the District Attorney qualifies as an intervenor of right under Rule 24(a)(2), Fed.R.Civ.P., which provides:
(a) Intervention of Right. Upon timely application anyone shall be permitted to intervene in an action: ... (2) when the applicant claims an interest relating to the property or transaction which is the subject of the action and the applicant .is so situated that the disposition of the action may as a practical matter impair or impede the applicant’s ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.
We do not write on a clean slate here. This court has already announced the law of the case. In Harris v. Pernsley, 820 F.2d 592 (3d Cir.1987), we set forth the following legal precepts that controlled the issues then as well as those before us now:
1. “The scope of [the District Attorney's] interest is defined by the scope of [her] legal duties under Pennsylvania law.” Id. at 597 (footnote omitted).
2. “Whether the legal duties as defined by Pennsylvania law are sufficient to give the District Attorney the right to intervene is, however, a question of federal law.” Id. at 597 n. 7.
3. “[T]o have an interest sufficient to intervene as of right, ‘the interest must be a “legal interest as distinguished from interests of a general and indefinite character.” ’” Id. at 601 (quoting United States v. American Tel. & Tel. Co., 642 F.2d 1285, 1292 (D.C.Cir.1980)).
*227Applying these precepts against the backdrop of Pennsylvania law as it existed at that time, we held that the Commonwealth of Pennsylvania had not conferred upon the District Attorney the right to intervene:
We must respect the boundaries that the Commonwealth has chosen to draw as to the responsibilities of its public officials. But we must decline to equate the District Attorney’s function as the spokesperson for Pennsylvania’s interest in criminal prosecutions with the responsibility for policing the entire criminal justice system. Although we agree with the District Attorney that the decree may result in some individuals not appearing for their scheduled trial dates and some people not having to post bond before being released, this by-product of the decree is not sufficient to give the District Attorney the right to become a party to any consent decree entered in this case....
We therefore conclude that the District Attorney has not asserted a sufficient interest to intervene in this action as of right.
Id. at 602.
We also concluded that in 1987 as a matter of Pennsylvania law
[t]he District Attorney ... has no legal duties or powers with regard to the conditions of the Philadelphia prison system ... [and] does not have the right to prevent the City from effectuating its reasoned judgment that it is best not to litigate the action. Otherwise stated, the District Attorney has no interest entitling him to litigate the plaintiffs’ contention that the conditions in the Philadelphia prison system are unconstitutional.
Id. at 600.
This was the state of Pennsylvania law on May 15, 1987, when we handed down our decision. One year later, almost to the day, the Pennsylvania legislature changed the law by enacting 18 Pa.Cons.Stat.Ann. § 1108, effective May 24, 1988. This change in the substantive law of Pennsylvania compels us to change our view on the District Attorney’s right to intervene in this case.
III.
In examining the new statute, we emphasize what we previously said in Pemsley that the scope of the District Attorney’s interest is “defined by [her] legal duties under Pennsylvania law.” 820 F.2d at 597 (footnote omitted). As conceded by the majority, the legislative history discloses that section 1108 was intended to overrule Pemsley’s denial of the right to intervene. Representative Wogan, the author of the amendment, stated:
[T]his is a commonsense amendment. It is reasonable to assume that our D.A.’s, who, it is already recognized, have the power to advocate criminal sentences, the power to defend convictions in both State court actions and Federal habeas corpus actions, and the power to represent the Commonwealth generally in challenges of the constitutionality of the State’s penal statutes, should also have the authority to intervene in lawsuits involving the release of county prisoners.
Pennsylvania Legislative Journal — House, Nov. 24, 1987, at 1951; App. at 103. The merits of the amendment were energetically debated on the floor, and arguments were presented on both sides. See id. (statement of Rep. Freind) (arguing that District Attorney should be permitted to intervene to challenge constitutionality of consent decree); id. (statement of Rep. Evans) (arguing that District Attorney has had sufficient input into litigation and should not be authorized to intervene); id. at 1952; App. at 104 (statement of Rep. Kosinski) (arguing that District Attorney should be allowed to intervene in order to press public safety concerns raised by consent decree); id. at 1955; App. at 108 (statement of Rep. Fattah) (arguing that consent decree’s release provisions would not unduly threaten public safety and that District Attorney should not be permitted to intervene). Following this debate, the House agreed to the amendment by an *228overwhelming majority of 175 to 22. Id. at 1955-56; App. at 108-09.
The statute provides:

District attorneys’ standing and interest in prisoner litigation

The district attorney shall receive written notice of, and shall have automatic standing and a legal interest in, any proceeding which may involve the release or nonadmission of county prisoners, delinquents or detainees due to the fact, duration or other conditions of custody. In addition to the district attorney's rights in such a proceeding, the district attorney may seek any equitable relief necessary to protect the district attorney’s interest in the continued institutional custody and admission of county prisoners, delinquents or detainees.
18 Pa.Cons.Stat.Ann. § 1108 (Purdon 1991) (emphasis added).
But this mandate of the Pennsylvania legislature conferring a legal interest as a matter of state law in the proceeding at bar was not enough for the plaintiffs, the City or the district court. In a truly fascinating expression, the district court concluded that because the legislature did not confer upon the District Attorney a “legal duty or power regarding prison conditions or administrative responsibilities over the Philadelphia prisons,” the legislature lacked the power and authority under state law to grant or bestow a legal interest in any proceeding which may involve the release or nonadmission of county prisoners. D.C.Mem. & Order at 5-6; App. at 683-84. I call this utterance and conclusion “fascinating” because it flies far beyond the outer limits of mere sophistry or fallacious reasoning and becomes a federal judicial fiat rendering a state statute null and void. No one has alleged, in either the district court or this court, that section 1108 is unconstitutional under the Pennsylvania or federal constitutions, and unless and until this statute is declared unconstitutional— either because it violates a specific substantive provision or because it violates the Supremacy Clause of the United States Constitution — we must give it full force and effect.
The Judiciary Act of 1789 established state laws as the rules of decision in federal courts, and this statutory command remains in force today. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 71, 58 S.Ct. 817, 818, 82 L.Ed. 1188 (1938). Moreover, 28 U.S.C. § 1652 provides:
The laws of the several states, except where the Constitution or treaties of the United States or Acts of Congress otherwise require or provide, shall be regarded as rules of decisions in civil actions in the courts of the United States, in cases where they apply.
There was no contention in the present case that section 1108 offended concepts of substantive due process or equal protection or any other constitutional provision. There was no argument that failure to bestow upon the District Attorney the responsibility of overseeing Philadelphia’s criminal justice system or power over Philadelphia’s prisons made the statute unconstitutional under the rational basis test, or intermediate or strict scrutiny, or any other standard we normally apply in testing the constitutionality of a validly enacted state or federal statute. There was no decision by the district court or any other court declaring section 1108 unconstitutional.
Neither was any conflict with a federal statute or rule presented. The question whether a sufficient interest exists to permit intervention under Rule 24(a)(2) is a question of federal, not state law, as the majority correctly observe. In order to intervene, the District Attorney must satisfy the three elements of Rule 24(a)(2): timeliness, an interest in the litigation and inadequacy of representation.
The conflict perceived by the majority centers on the showing of an interest in the litigation. The rule is general, and this court has recognized that “what constitutes such an interest ‘defies a simple definition.’ ” Pernsley, 820 F.2d at 596 (quoting Restor-A-Dent Dental Laboratories, Inc. v. Certified Alloy Prods., Inc., 725 F.2d 871, 874 (2d Cir.1984)). In resolving the question, this court held in Pernsley that we must look to the District Attorney’s duties as a public official, which are *229set out by Pennsylvania statute. Id. at 597.
This is where the majority depart from Pemsley. The majority hold that a statutory statement of a public official’s legal interest is insufficient to confer standing to intervene, absent some additional change in the scope of the official’s daily responsibilities. The source for this rule certainly cannot be found in Pemsley, which rested on a careful consideration of the District Attorney’s statutory authority and responsibilities. Id. at 597-99.
This, apparently, is also where the majority perceive a conflict between section 1108 and Rule 24(a)(2). The majority seem to believe that section 1108 circumvents Rule 24(a)(2) by granting the District Attorney a right to intervene, notwithstanding the requirements of the rule. Thus, by stating that the right to intervene is a question of federal law, the majority declare that the Pennsylvania legislature’s statutory creation of a legal interest has no effect in the federal courts.
I cannot agree. The legislature has not attempted to supplant the requirements of timeliness and inadequacy of representation contained in Rule 24(a)(2). The legislature has spoken only to the existence of a legal interest, which it is manifestly competent to do. We are bound, as was this court in Pemsley, to “respect the boundaries that the Commonwealth has chosen to draw as to the responsibilities of its public officials.” Id. at 602. And when the Commonwealth has by statute assigned the District Attorney a legal interest in proceedings, we must recognize that interest as surely as we must follow any state statute, until that statute is declared invalid under the Constitution.
Nothing of the kind has transpired here. Instead, we saw a federal district judge refuse to recognize the unambiguous language of a state statute granting standing and conferring a legal interest. When this was done, we did not witness the traditional judicial process at work. In its place we saw the exercise of the type of naked judicial power that I thought went out with the demise of the kadi, the ancient Moslem magistrate who dispensed justice under a palm tree, beholden to no authority but the dictates of his own will. The district court sent a state statute to the gallows without benefit of clergy.
The bottom line is clear and irrefragable: “We must respect the boundaries that the Commonwealth has chosen to draw as to the responsibilities of its public officials.” Id. Whatever had been the extent of the District Attorney’s rights, duties or responsibilities under Pennsylvania law prior to 1988, the passage of section 1108 has now given that public official “rights”: “automatic standing and a legal interest in, any proceeding which may involve the release or nonadmission of county prisoners, delinquents or detainees due to the fact, duration or other conditions of custody.” The unambiguous words of that statute must be given full force and effect unless and until a court of competent jurisdiction declares the statute to offend either the state or federal constitution.
The arguments advanced by the plaintiffs and the City before us — that the District Attorney has no legal duty or power regarding prison conditions or administrative responsibilities over the Philadelphia prison system or the responsibility of overseeing the city’s criminal justice system— may be germane to a challenge to the statute’s constitutionality, but they are irrelevant in the case before us.
IV.
Why then have the district court and my colleagues of the majority been hospitable to these contentions and willing to cut jurisprudential corners? The answer is obvious. We are faced with a Philadelphia prison system that, arguably at least, cries out for modernization and physical improvement. As stated before, consent decrees form the bedrock of federal court prison conditions jurisprudence. The district court has labored nine long years to bring about a final settlement between counsel for the inmates and city officials, which settlement takes the form of a consent decree that addresses long-range as well as immediate problems. For over five *230years, the District Attorney has been struggling to participate as a full party in this case, filing her first motion to intervene on August 19, 1986.
I think that it is the fear of unravelling the fragile fabric of this agreement that impels the lively and vigorous opposition of the parties. I am persuaded that a ringing endorsement of the basic contours of the settlement also motivates the actions of the district court and my colleagues of the majority. They are convinced that the ultimate objectives of the decree are desirable and congruent with the best ideals of public policy. So am I, except that I would be far more comfortable if the District Attorney were made a party and full participant in this litigation, as section 1108 requires.
I differ with them only to the extent that I will not take jurisprudential shortcuts to achieve this result and cheapen the rule of law along the way.
Accordingly, I dissent.

. Hamlet, act 3, sc. 2, line 242.